Case 2:19-cv-04925-NGG-LB Document 17 Filed 02/05/21 Page 1 of 9 PageID #: 530




      UNITED STATES DISTRICT COURT
      EASTERN DISTRICT OF NEW YORK
       MORE ROOFING, INC.,
                                                                 MEMORANDUM & ORDER
                                   Plaintiff,                      19-CV-4925 (NGG) (LB)
                     -against-
       WILLIAM SCRIVENS, JOHN BREGMAN,
       FRANK CYRWUS, INC., and FRANK CYRWUS,
                                   Defendants.


            NICHOLAS G. GARAUFIS, United States District Judge.
            Plaintiff More Roofing, Inc. ("MRI") brings this action against its
            former employees, Defendants William Scrivens and John Breg-
            man, and against a subcontractor, Defendant Frank Cyrwus, Inc.
            ("FCI"), as well as Individual Defendant Frank Cyrwus. 1 MRI
            claims that Scrivens and Bregman fraudulently induced the com-
            pany to enter into contracts with FCI and two other
            subcontractors in which they had an undisclosed ownership in-
            terest. MRI also alleges that FCI participated in the fraudulent
            inducement, and that FCI breached those contracts. Before the
            court is FCI's Motion to Compel Arbitration, based on its agree-
            ments with MRI. (See FCI's Mem. in Sup. of Mot. to Compel
            Arbitration ("Mem.") (Dkt. 16); PL's Mem. in Opp. ("Opp.") (Dkt.




            1 Although Mr. Cyrwus is named as a defendant in his individual capacity,
            the Amended Complaint (Dkt. 14) does not clearly distinguish between
            allegations against him and allegations against FCI. Cyrwus is not included
            in the "Parties" section. (See Amend. Compl. 'l'l 7-20.) MRI has also not
            stated where Cyrwus is domiciled, which is a potential jurisdictional hurdle
            because this action is before the court based on diversity of citizenship un-
            der 28 U.S.C. § 1332. Given the nature of the instant motion, the court
            leaves the issue of Mr. Cyrwus to the side.




                                                 1
Case 2:19-cv-04925-NGG-LB Document 17 Filed 02/05/21 Page 2 of 9 PageID #: 531




            16-6); FCI's Reply ("Reply'') (0kt. 16-18).) For the following rea-
            sons, FCI's motion is GRANTED and the claims against it are
            STAYEO pending the completion of arbitration. 2

            I.   BACKGROUND

                 A. Facts
            In January 2016, MRI, a New York corporation, hired Scrivens to
            be manager of its New Jersey office. (Amend. Compl. '!'I 7, 22-
            23.) The same month, at Scrivens's behest, MRI hired Bregman
            to work with him. (Id. '!'I 30-32.) Scrivens and Bregman worked
            for MRI until they were terminated in May 2019. (Id. 'I'! 24, 33.)
            Over the course of his employment, Scrivens executed and man-
            aged eight construction subcontracts at issue in the litigation:
            four contracts between MRI and FCI (the "FCI contracts"), and
            four contracts between MRI and Emjack Construction Corp. (the
            "Emjack contracts"). (Id. 'I 41, 116.)
            In the FCI contracts, MRI retained FCI for labor on four separate
            public works projects. (Id. 'I 41.) For each project, FCI was re-
            quired to maintain certain insurance coverages, including


            2 FCI moved to dismiss the claims against it under Fed. R. Civ. Pro.
            12(b)(6) based on the relevant arbitration clauses and, in the alternative,
            to compel arbitration, pursuant to the Federal Arbitration Act ("FM") , 9
            U.S.C. § 4. However, where a suit must be referred to arbitration based on
            the relevant agreements and the FM, the court "shall on application of
            one of the parties stay the trial of the action until such arbitration has been
            had in accordance with the terms of the agreement." Id. § 3. "[C]ourts have
            the discretion to dismiss-rather than stay-an action when all of the is-
            sues in it must be arbitrated." Milgrim v. Backroads, Inc., 142 F. Supp. 2d
            471 , 476 (S.D.N.Y. 2001) (emphasis added). That is not the case here,
            where Defendants Scrivens, Bregman, and Cyrwus are not parties to the
            motion and 11 of the 15 claims for relief in the Complaint pertain to parties
            other than FCI. Accordingly, the court treats the present action as a motion
            to stay the claims against FCI, pending the resolution of mandatory arbi-
            tration. This motion has no effect on the claims asserted against the other
            defendants.




                                                  2
Case 2:19-cv-04925-NGG-LB Document 17 Filed 02/05/21 Page 3 of 9 PageID #: 532




            Workers Compensation Insurance; and, because they were public
            works projects, to pay prevailing wages pursuant to New York
            Labor Law § 220. (Id. 'l'I 45, 49, 58, 62, 71, 75, 84, 88.) MRI
            alleges that in each instance, Scrivens falsely represented to Brian
            Morrell, MRI's principal, that FCI had obtained proper insurance
            coverage and that it was in compliance with state labor laws. (Id.
            '!'I 196-205; 216-225; 237-246; 258-267.) MRI claims that
            Scrivens intentionally made those false representations to win
            business for FCI, a company in which he allegedly had a financial
            interest, and that Defendants Bregman and Cyrwus were com-
            plicit in the fraud. (Id.) In addition, MRI alleges that Scrivens
            drafted and submitted false invoices from FCI, falsified contrac-
            tual provisions to conceal the fraud, and that Bregman notarized
            forged signatures for Scrivens. (Id. '1'196-103, 35.)
            MRI's claims with regard to the Emjack contracts mirror its claims
            about the FCI contracts. Emjack Construction Corp. is a joint en-
            terprise of Emjack Construction LLC-of which Scrivens and
            Bregman are allegedly partners-and EMTO Construction, Inc.
            (Id. 'l'I 108-110.) 3 The Emjack contracts were for four public
            works projects. For each, MRI alleges that Scrivens falsely repre-
            sented that Emjack carried the requisite insurance and paid a
            prevailing wage, and that Bregman was complicit in the fraud.
            (Id. '1'1117-183.)

            In 2018, the New York State Insurance Fund conducted an audit
            of MRI and its subcontractors, including FCI and Emjack. (Id. 'I
            187.) For the year 2017, MRI was assessed $4,218.69 in penal-
            ties for work completed by FCI, and $68,105.48 for work
            completed by Emjack. (Id. '1'1190-191.) In May 2019, MRI termi-
            nated Scrivens and Bregman and closed its New Jersey office. (Id.
            '!'I 103, 33.) Thereafter, MRI claims that it became aware of the

            3Although MRI refers to "Defendant Emjack Construction LLC" in its Com-
            plaint, neither Emjack nor EMTO is a party to the proceeding. (Amend.
            Compl. «J 108.)




                                              3
Case 2:19-cv-04925-NGG-LB Document 17 Filed 02/05/21 Page 4 of 9 PageID #: 533




            fraudulent activity of the defendants and discovered the alleg-
            edly falsified documents. (Id. 'l'I 28, 103.)
            MRI initially filed this action in August 2019 and amended its
            Complaint in December 2019. In total, MRI asserts 15 claims. For
            each of the four FCI contracts, MRI claims fraud in the induce-
            ment against all Defendants, and breach of contract against FCI.
            (Id. 'l'I 196-278.) For each of the four Emjack contracts, MRI
            claims fraud in the inducement against Scrivens and Bregman.
            (Id. 'l'I 279-328.) In addition, MRI claims breaches of the duty of
            loyalty and the faithful servant doctrine by Scrivens and Breg-
            man. (Id. '1'1329-352.) At issue in this motion are the eight claims
            against FCI, four for fraud in the inducement and four for breach
            of contract.
                 B. Arbitration Provisions
            For a case largely about contracts, the docket here is alarmingly
            bereft of any, save for one agreement between MRI and FCI for
            the "Great Neck High School North Project" from May 2018. (See
            Great Neck High School North Contract ("Great Neck North Con-
            tract") (Dkt. 16-3) at ECF p. 4.) However, FCI represents that all
            four of its contracts with MRI were governed by one of two nearly
            identical arbitration clauses and MRI agrees that those are the
            relevant contractual provisions. (See Mem. at 3; Opp. at 1.) Be-
            cause the parties stipulate as to the contractual language at issue,
            the court accepts that FCI has accurately represented those two
            provisions for the limited purpose of deciding this motion. 4


            4The court leaves open the question of whether the record as currently
            constituted is sufficient to decide future motions in this case. MRI argues
            that the fraud pleaded in the Complaint would render any arbitration
            clause unenforceable because "the agreements themselves were not made
            as a result of arms-length negotiations." (Opp. at 5.) Thus, MRI does not
            dispute anything about the breadth of the arbitration clauses at issue, and
            on this narrow question, the particulars of the contract are less relevant
            than the sufficiency of the facts as pleaded to find fraud.




                                                4
Case 2:19-cv-04925-NGG-LB Document 17 Filed 02/05/21 Page 5 of 9 PageID #: 534




            The parties agree that the first relevant arbitration clause is in the
            "A401 Subcontract" which incorporates by reference the Ameri-
            can Institute of Architects' ("AIA") standard Document A201-
            2017, "General Conditions of the Contract for Construction." (See
            id.; Document A201-2017 (Dkt. 16-2) at ECF p. 61.) Section
            6.2.1 of the A401 Subcontract provides, with exceptions not rel-
            evant to the present dispute: "Any claim arising out of or related
            to this Subcontract ... shall be subject to arbitration." (See Cer-
            tification of Stephen Bialkowski (Dkt. 16-2) ff 19.) With respect
            to the governing law, the AIA standard document provides: "If
            the parties have selected arbitration as the method of binding
            dispute resolution, the Federal Arbitration Act shall govern [the
            Arbitration]." (Id. ff 27; Document A201-2017 at ECF p. 92.)
            The second relevant arbitration provision is found in the stand-
            ard MRI subcontractor contract, of which the Great Neck North
            Contract is an example. (See Great Neck North Contract at ECF
            pp. 12-13.) According to Section 6.2.1 of that contract: "Any
            claim arising out of or related to this Subcontract ... shall be
            subject to arbitration." (Id.) The contract also incorporates the
            AIA standard document-albeit the 1997 version-to apply the
            FM as governing law for arbitrations. (Id. at ECF p. 5.)

            II. LEGAL STANDARD

            The FM provides that written agreements to arbitrate are ''valid,
            irrevocable, and enforceable, save upon such grounds as exist at
            law or in equity for the revocation of any contract." 9 U.S.C. § 2.
            The FM "is a congressional declaration of a liberal federal policy
            favoring arbitration agreements, notwithstanding any state sub-
            stantive or procedural policies to the contrary." Moses H. Cone
            Mem'l Hosp. v. Mercury Constr. Corp., 460 U.S. 1, 24 (1983). 5
            ''This policy is founded upon a desire to preserve parties' ability

            5 When quoting cases, and unless otherwise noted, all citations and quota-
            tion marks are omitted, and all alterations are adopted.




                                                5
Case 2:19-cv-04925-NGG-LB Document 17 Filed 02/05/21 Page 6 of 9 PageID #: 535




            to agree to arbitrate, rather than litigate, their disputes." Starke
            v. SquareTrade, Inc., 913 F.3d 279, 288 (2d Cir. 2019). Under
            Section 4 of the FM, a party "aggrieved by the alleged failure,
            neglect, or refusal of another to arbitrate under a written agree-
            ment for arbitration" may file a motion to compel, which a court
            must grant "upon being satisfied that the making of the agree-
            ment for arbitration or the failure to comply therewith is not in
            issue." 9 U.S.C. § 4; see also AT&T Mobility LLCv. Concepcion, 563
            U.S. 333, 354-55 (2011).
            A motion to compel arbitration requires the court to address two
            issues: "(1) whether the parties have entered into a valid agree-
            ment to arbitrate, and, if so (2) whether the dispute at issue
            comes within the scope of the arbitration agreement." In re Am.
            Express Fin. Advisors Sec. Litig., 672 F.3d 113, 128 (2d Cir. 2011);
            see also Granite Rock Co. v. Int'l Brotherhood of Teamsters, 561
            U.S. 287, 299 (2010) ("[C]ourts should order arbitration of a dis-
            pute only where the court is satisfied that neither the formation
            of the parties' arbitration agreement nor (absent a valid provision
            specifically committing such disputes to an arbitrator) its en-
            forceability or applicability to the dispute is in issue." (emphasis
            in original)). Unless the parties have "clearly and unmistakably"
            delegated to an arbitrator the authority to resolve issues of arbi-
            trability, Howsam v. Dean Witter Reynolds, 537 U.S. 79, 83
            (2002), "the question of whether or not a dispute is arbitrable is
            one for the court." Citigroup Global Mkts. Inc. v. Abbar, 761 F.3d
            268, 274 (2d Cir. 2014). Where courts have the authority to
            make that determination, the federal policy in favor of arbitration
            "requires that any doubts concerning the scope of arbitrable is-
            sues be resolved in favor of arbitration." Telenor Mobile Commc'ns
            AS v. Storm LLC, 584 F.3d 396,406 (2d Cir. 2009).
            In deciding a motion to compel arbitration, "the court applies a
            standard similar to that applicable for a motion for summary
            judgment." Bensadoun v. Jobe-Riat, 316 F.3d 171, 175 (2d Cir.




                                             6
Case 2:19-cv-04925-NGG-LB Document 17 Filed 02/05/21 Page 7 of 9 PageID #: 536




            2003). As a result, allegations related to arbitrability are evalu-
            ated to determine "whether they raise a genuine issue of material
            fact that must be resolved by a fact-finder at trial." Schnabel v.
            Trilegiant Corp., 697 F.3d 110, 113 (2d Cir. 2012). In addition,
            "the party resisting arbitration bears the burden of proving that
            the claims at issue are unsuitable for arbitration." Green Tree Fin.
            Corp.-Ala. v. Randolph, 531 U.S. 79, 91 (2000). The court may
            consider "all relevant, admissible evidence submitted by the par-
            ties and contained in pleadings, depositions, answers to
            interrogatories, and admissions on file, together with affidavits."
            Meyerv. Uber Techs., Inc., 868 F.3d 66, 74 (2d Cir. 2017).

            III. DISCUSSION

            The arbitration provisions at issue are broad, as MRI concedes,
            and the parties do not contest that they would apply, on their
            face, to MRI's claims against FCI. (See Opp. at 1, 5-6.) The ques-
            tion before the court is whether the agreements containing those
            provisions are enforceable, or whether MRI has adequately
            shown that its agreements with FCI are "permeated with fraud"
            and should be disregarded entirely. (Id. at 6.)
            "[A]rbitration clauses as a matter of federal law are 'separable'
            from the contracts in which they are embedded, and ... where
            no claim is made that fraud was directed to the arbitration clause
            itself, a broad arbitration clause will be held to encompass arbi-
            tration of the claim that the contract itself was induced by fraud."
            Sphere Drake Ins. Ltd. v. Clarendon Nat. Ins. Co., 263 F.3d 26, 31
            (2d Cir. 2001) (quoting Prima Paint Corp. v. Flood & Conklin Mfg.
            Co., 388 U.S. 395, 402 (1967)). The facts of Sphere Drake are
            instructive. There, insurance company Sphere Drake unsuccess-
            fully argued that it was not bound by agreements that its agent,
            Euro International Underwriting ("Euro"), entered on its behalf,
            including the arbitration provisions of those agreements. Sphere
            Drake, 263 F.3d at 28. Like MRI, Sphere Drake did not argue that
            the specific arbitration provisions were the product of fraud. Id.




                                             7
Case 2:19-cv-04925-NGG-LB Document 17 Filed 02/05/21 Page 8 of 9 PageID #: 537




            at 30. Instead, it maintained that Euro had breached its duty of
            loyalty and fraudulently induced it into entering the contracts
            that were at issue, rendering those contracts void. Id. The Second
            Circuit explained that to void an entire contract based on an
            agent's breach of its duties to its principal (including by fraudu-
            lent dealings), the principal must show both the agent's breach
            "and [that] the opposing party knows this." Id. at 32 (emphasis in
            original). Because Sphere Drake did not present adequate evi-
            dence that its counterparty had knowledge of the agent's breach,
            the court held that the contracts were not void. Id. at 33. Accord-
            ingly, Sphere Drake needed to present evidence that the
            arbitration clauses specifically were the product of fraud in order
            to avoid mandatory arbitration. Id. at 33-34.
            The facts here are entirely analogous. MRI has made specific al-
            legations of fraud against Scrivens and Bregman, including that
            they falsified documents and signatures, and engaged in undis-
            closed self-dealing. (Amend. Compl. 'f'I 26, 35-36.) However,
            MRI makes no claims about FCI's knowledge of or involvement
            in any fraudulent activity. The closest allegation that could be so
            construed is MRI's assertion that Defendant Frank Cyrwus was
            "complicit in the fraud," (id. '[ 200), but it offers no evidence of
            his complicity, nor does it ever clarify the relationship between
            Cyrwus and FCI, the company that bears his name. To show that
            its contracts with FCI are void, MRI would need to offer evidence
            of FCI's knowledge of or involvement in the fraud beyond
            "merely speculation." Sphere Drake, 263 F.3d at 33. Because it
            has failed to do so, and because it makes no claims about fraud
            in the inducement of the arbitration clauses specifically, MRI has
            not met its burden to show that the dispute is unsuitable for ar-
            bitration. See Green Tree Fin. Corp.-Ala., 531 U.S. at 91.
            Accordingly, MRI must direct its claims against FCI to an arbitra-
            tor, not the court.




                                             8
Case 2:19-cv-04925-NGG-LB Document 17 Filed 02/05/21 Page 9 of 9 PageID #: 538




               IV. CONCLUSION

               For the foregoing reasons, Defendant FCI's Motion to Compel Ar-
               bitration (Dkt. 16) is GRANTED, and the proceedings against FCI
               are STAYED pending the resolution of arbitration.


      SO ORDERED.


      Dated:      Brooklyn, New York
                  February 5, 2021

                                                          /s/ Nicholas G. Garaufis
                                                         NICHOLAS G. GARAUFIS
                                                         United States District Judge




                                             9
